



Exhibit 10.3
AMENDMENT TO
PERFORMANCE UNIT AGREEMENT





This AMENDMENT TO PERFORMANCE UNIT AGREEMENT (this “Amendment”) is made and
entered into as of September 17, 2018, by and between CVR Energy, Inc., a
Delaware corporation (the “Company”) and David L. Lamp (the “Grantee”).


The Company and the Grantee are parties to a Performance Unit Agreement dated as
of November 1, 2017 (the “Agreement”). The parties hereto desire to amend the
Agreement as provided herein.
    
1.Performance Conditions. Section 2(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:
“(a)    With respect to the Award, during the period beginning on January 1,
2018 and ending on December 31, 2018 (the “Performance Cycle”), the following
performance conditions (each, a “Performance Objective”) will be applied to
determine the applicable Performance Factor (as set forth below):
a.
25% of the Performance Units attributable to the Award will be subject to the
environmental, health and safety measures specified in the CVR Energy, Inc.
Performance-Based Bonus Plan; and

b.
75% of the Performance Units attributable to the Award will be subject to the
financial measures specified in the CVR Energy, Inc. Performance-Based Bonus
Plan.

The Performance Factor will range from 0-150% in accordance with each
Performance Objective as measured pursuant to the CVR Energy, Inc.
Performance-Based Bonus Plan.”
2.Ratify Agreement. Except as expressly amended hereby, the Agreement will
remain unamended and in full force and effect in accordance with its terms. The
amendments provided herein will be limited precisely as drafted and will not
constitute an amendment of any other term, condition or provision of the
Agreement.


3.Cross References. References in the Agreement to “Agreement”, “hereof”,
“herein”, and words of similar import are deemed to be a reference to the
Agreement as amended by this Amendment.


4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which constitute one
agreement that is binding upon each of the parties, notwithstanding that all
parties are not signatories to the same counterpart.


[signature page follows]





The parties have executed this Amendment as of the date first written above.


CVR ENERGY, INC.




GRANTEE
 /S/ Melissa M. Buhrig
 /S/ David L. Lamp
By: Melissa M. Buhrig
Name: David L. Lamp
Title: Executive Vice President
General Counsel & Secretary
 






